Citation Nr: 1002219	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  03-03 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a neck (cervical 
spine) disorder.

3.  Entitlement to service connection for an upper back 
(thoracic spine) disorder.

4.  Entitlement to service connection for a lower back 
(lumbar spine) disorder.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
September 1981 and from March 1991 to May 1996.  She had 
additional service in Air Force Reserve between her periods 
of active duty.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).

Procedural history

In the October 2002 rating decision, the RO denied service 
connection for the disabilities listed on the title page of 
this decision as being issues on appeal.  The Veteran 
perfected an appeal of those denials.

In July 2003, the Veteran presented oral testimony at a 
videoconference hearing before a Veterans Law Judge who is no 
longer employed at the Board, a transcript of which has been 
associated with the Veteran's claims file.  In March 2004, 
the Board remanded, inter alia, the issues listed on the 
title page of this decision.  

In October 2006, the Board wrote to the Veteran and informed 
her that she had a right to another Board hearing because the 
Veterans Law Judge who presided over her July 2003 hearing is 
no longer at the Board.  Later in October 2006, the Veteran 
indicated that she wanted another hearing.  In November 2006, 
the Board remanded the issues listed on the title page of 
this decision to schedule the Veteran for a videoconference 
hearing.  

In March 2007, the Veteran presented oral testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge, a transcript of which has been associated with the 
Veteran's claims file.  At the March 2007 hearing, the 
undersigned Veterans Law Judge granted a 90 day extension for 
the Veteran to submit additional medical evidence.  See March 
2007 hearing transcript, page 3; see also 38 C.F.R. § 20.709 
(2009).  In June 2007, the Veteran submitted additional 
medical evidence, to include duplicate copies of service 
treatment records, with a waiver of initial agency of 
original jurisdiction (AOJ) consideration of such evidence.  
See 38 C.F.R. § 20.1304 (2009).

In August 2007, the Board remanded this case for further 
evidentiary development.  The Veteran's claims were 
readjudicated by the VA Appeals Management Center (AMC) in a 
July 2009 supplemental statement of the case (SSOC).  In her 
July 2009 SSOC notice response sheet, the Veteran indicated 
that she had more evidence to submit and requested that the 
AMC wait the full 30 day period to submit this evidence.  To 
date, no additional evidence has been submitted.  The 
Veteran's claims folder has been returned to the Board for 
further appellate review.  

Issues not on appeal

The Veteran also perfected appeals as to the issues of 
entitlement to service connection for sinusitis and myopia.  
In the August 2007 decision, the Board granted service 
connection for sinusitis and denied service connection for 
myopia.  Those issues are no longer before the Board.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
current headaches and her military service.


2.  The competent medical evidence of record indicates that 
the Veteran's currently diagnosed degenerative joint disease 
of the cervical spine is etiologically related to her 
military service.

3.  The competent medical evidence of record indicates that 
the Veteran's currently diagnosed degenerative joint disease 
of the thoracolumbar spine and sacroiliac is etiologically 
related to her military service.

4.  The competent medical evidence of record indicates that 
the Veteran's currently diagnosed anterior osteophytosis of 
the L4 and L5 superior end-plates and sclerosis of the L5-S1 
facet joint is etiologically related to her military service.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by active 
military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  Degenerative joint disease of the cervical spine was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  Degenerative joint disease of the thoracolumbar spine and 
sacroiliac was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.102 (2009).

4.  Anterior osteophytosis of the L4 and L5 superior end-
plates and sclerosis of the L5-S1 facet joint was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
headaches, a neck disorder, an upper back disorder, and a 
lower back disorder.   

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall concerns

As alluded to in the Introduction, in August 2007, the Board 
remanded the claims to obtain additional service treatment 
records from the Veteran's first period of service, as well 
as her service in the Air Force Reserve.  The Veteran was 
also to be contacted to determine whether she received 
treatment for any injuries sustained in motor vehicle 
accidents in 1977 and 1979, and identify facilities where she 
received any such treatment.  

Pursuant to the AMC's request, in November 2007 the National 
Personnel Records Center (NPRC) provided available Air Force 
service treatment records.  The NPRC further reported that a 
U.S. Air Force Memo dated in September 1991 indicated that 
certain medical and dental records were missing.  

In a November 2007 letter, the AMC specifically requested 
that the Veteran verify if she received treatment for any 
injuries sustained in motor vehicle accidents in 1977 and 
1979 during her first period of active duty and if so to 
identify any facilities where she received treatment.  Thus, 
there is compliance with the Board's remand instructions.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [noting 
that where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, and for reasons 
stated immediately below, the Board has concluded that the 
notice requirements of the VCAA have been satisfied with 
respect to the issue on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for a service connection claim in 
letters from the RO dated September 17, 2002, March 25, 2004, 
and November 5, 2007.  Crucially, the RO informed the Veteran 
of VA's duty to assist her in the development of her claims 
in the above-referenced letters, in which the Veteran was 
advised of the provisions relating to the VCAA.  

Specifically, the Veteran was advised that VA would assist 
her with obtaining "[r]elevant records from any Federal 
agency.  This may include medical records from the military, 
VA Medical Centers (including private facilities where VA 
authorized treatment), or the Social Security 
Administration."  See, e.g., the November 2007 VCAA letter 
at page 6.  With respect to private treatment records, the 
letter informed the Veteran that the VA would make reasonable 
efforts to obtain private or non-Federal medical records to 
include "records from State or local governments, private 
doctors and hospitals, or current or former employers."  See 
e.g. the November 2007 VCAA letter at page 6.  Furthermore, 
the VA included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, which the Veteran could 
complete to release private medical records to the VA.  

The Veteran was specifically notified in the November 2007 
VCAA letter to describe or submit any additional evidence 
which she thought would support her claims, in compliance 
with the "give us everything you've got" requirement 
contained in 38 C.F.R. § 3.159 (b).  See November 2007 letter 
at page 3.  [The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in her possession that pertains to the claims.  
See 38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.
  
In this case, Dingess element (1) is not at issue, and the 
Veteran was advised as to elements (2), (3), (4), and (5) in 
the November 2007 VCAA letter.

The Board is aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, the Veteran 
was provided with VCAA notice through the September 2002, 
March 2004, and November 2007 letters, and her claims were 
readjudicated in the July 2009 SSOC, after she was provided 
with the opportunity to submit evidence and argument in 
support of her claims and to respond to the VA notices.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the Veteran in proceeding to 
consider her claims on the merits.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) [a timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim].  The Veteran has pointed to no prejudice resulting 
from the timing of the VCAA notices.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the VA has obtained service treatment records, 
post-service VA and private medical records, and has provided 
the Veteran with a VA examination.  

The Board notes that in November 2007, the Veteran was 
specifically requested to provide information regarding 
treatment for her disabilities.  To date, she has failed to 
do so.  The Court has held that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

As was alluded to in the Stegall discussion above, it appears 
that some service treatment reports may be missing.  The 
Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999), wherein the United States Court of Appeals for the 
Federal Circuit elaborated on VA's responsibility to obtain a 
veteran's service treatment records.  The Board finds, 
however, that no useful purpose would be served in remanding 
this case for more development.  As was discussed above, 
pursuant to the Board's remand instructions the AMC made 
additional efforts to locate the Veteran's service treatment 
records. There is no indication that any additional service 
treatment records still exist.  

In any event, as will be discussed below, three of the four 
issues are being resolved favorably.  With respect to the 
issue of the Veteran's entitlement to service connection for 
headaches, as will be discussed below it is undisputed that 
she had headaches in service.  The claim is being denied on 
another element, medical nexus, would cannot be established 
via service treatment reports.  Thus, the loss of any service 
treatment reports, although regrettable, is not prejudicial 
to the Veteran.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of her claims.  As 
noted above, she provided testimony at two personal hearings.  

Accordingly, the Board will proceed to a decision as to the 
issues on appeal. 





	(CONTINUED ON NEXT PAGE)



1.  Entitlement to service connection for headaches.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Analysis

With respect to Hickson element (1), an April 2005 VA 
examination report noted an impression of combination 
migraine and muscle tension headaches.  Accordingly, Hickson 
element (1) has been established.

With respect to Hickson element (2), the Veteran presented on 
multiple occasions during service for complaints of headaches 
(e.g. December 1971, November 1976, December 1976, October 
1978, and April 1995) all in conjunction with an upper 
respiratory infection, influenza, viral infection, or 
bronchitis, etc.  On separation from service in February 
1996, the Veteran denied having/having had frequent or severe 
headaches.  Although headaches were not diagnosed separately 
from the various illnesses in service, the Board believes 
that element (2) is arguably satisfied with respect to the 
claim.

As to crucial Hickson element (3), however, the claim fails.  
Of record is the April 2005 VA examiner who determined that 
the Veteran's current headache descriptions were not as 
likely as not related to military service as the current type 
of headache was never documented in service.  

The Veteran herself has theorized to the contrary [i.e., that 
her current headaches are related to her military service].  
The Veteran's service records reflect that she was a surgical 
and clinical nurse during service.  Accordingly, her 
assessment that her current headaches are the same which she 
suffered in service is not merely a lay opinion which the 
Board may disregard as not probative.  Compare Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) [noting that lay 
persons without medical training are not competent to 
attribute symptoms to a particular cause or to otherwise 
comment on medical matters such as diagnosis] with Goss v. 
Brown, 
9 Vet. App. 109 (1996) [finding that to qualify as an expert, 
a person need not be licensed to practice medicine, but just 
have special knowledge and skill in diagnosing and treating 
human ailments].

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In this case, the Board 
places greater weight of probative value on the April 2005 VA 
opinion than it does on the opinion of the Veteran.

Although the Veteran has medical training, there is no 
indication that she has any expertise in neurology.  See 
Black v. Brown, 10 Vet. App. 297, 284 (1997) [noting that in 
evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data]. 
Moreover, the Board believes that the Veteran's self interest 
renders her less than objective in medical matters involving 
her own potential monetary benefits from the government.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999) [finding that the 
self interest of a claimant, including medical professionals, 
may affect the credibility of testimony].

By contrast, the April 2005 VA medical opinion was rendered 
by an appropriate specialist, a nurse practitioner, who does 
not have any interest in the Veteran's claim.  The 
examination report notes that the examiner reviewed the 
claims folder, to include the service treatment records.  The 
opinion was approved by a M.D. 

The Board assigns greater weight of probative value to the 
April 2005 opinion.
Therefore, the weight of the competent and probative medical 
evidence of record is against a finding of nexus and element 
(3) is not met.  The claim fails on this basis. 

In summary, in the absence of the third required Hickson 
element, the Board concludes that a preponderance of the 
evidence is against the claim of entitlement to service 
connection for headaches.  The benefit sought on appeal is 
accordingly denied.




	(CONTINUED ON NEXT PAGE)





2.  Entitlement to service connection for a neck (cervical 
spine) disorder.

3.  Entitlement to service connection for an upper back 
(thoracic spine) disorder.

4.  Entitlement to service connection for a lower back 
(lumbar spine) disorder.

Because these issues involve the application of identical law 
to virtually identical facts, the Board will address them 
together.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection claims have been set out above and will not be 
repeated.

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

The competent medical evidence of record shows that the 
Veteran currently has cervical spine, thoracic spine, and 
lumbar spine disorders, specifically degenerative joint 
disease of the cervical spine, degenerative joint disease of 
the thoracolumbar spine and sacroiliac, and mild anterior 
osteophytosis of the L4 and L5 superior end-plates and 
sclerosis of the L5-S1 facet joint.  See e.g. April 2005 VA 
examination report.  Hickson element (1) has therefore been 
satisfied.

With respect to Hickson element (2), service treatment 
records show that at separation from her first period of 
service in June 1981, the Veteran indicated having recurrent 
lower back pain since 1974 while lifting a patient.  Service 
treatment records from her second period of service shows 
that the Veteran was involved in a motor vehicle accident in 
January 1994 and complained of back pain at that time and in 
August 1994, October 1994, and September 1995.  Hickson 
element (2) has also been met.

With respect to Hickson element (3), medical nexus, the April 
2005 VA examiner determined that it was not as likely as not 
that the current cervical, thoracic, and lumbar spine 
disorders were related to the Veteran's service because of 
the lack of medical documentation related to the etiology of 
the various spine disorders as well as lack of documentation 
reporting chronicity of such disorders. 

However, a May 2007 opinion from R.A.H, D.O noted that the 
Veteran's cervical, thoracic, and lumbar spine disorders were 
related to service.  In setting forth his opinion, Dr. R.A.H. 
provided a comprehensive medical evaluation which was 
completed in conjunction with review of various VA records, 
service treatment records, and post-service treatment 
records.  

The Veteran has maintained that she has experienced spine 
pain since lifting a patient and since her motor vehicle 
accident, both of which occurred during service.  The Veteran 
is competent to reporting continuous spine pain.  

The Board finds that the evidence that the Veteran's current 
cervical, thoracic, and lumbar spine disorders are related to 
service is at least in equipoise.  Accordingly, Hickson 
element (3), and thus all elements, has been met.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for cervical spine, 
thoracic spine, and lumbar spine disorders is warranted.  The 
benefits sought on appeal are granted.




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for headaches is denied.

Service connection for degenerative joint disease of the 
cervical spine is granted.

Service connection for degenerative joint disease of the 
thoracolumbar spine and sacroiliac is granted.

Service connection for anterior osteophytosis of the L4 and 
L5 superior end-plates and sclerosis of the L5-S1 facet joint 
is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


